1 1 1. The petitioner, David W. Knight, was admitted to the Oklahoma Bar Association on October 14, 1982.
12 2. The petitioner moved to Texas and became a member of the State Bar of Texas on May 18, 1988. Knight is currently and has been a member in good standing of the State Bar of Texas since admission.
13 3. After being injured in a motorcycle wreck in 1997 which left him unable to practice law, petitioner was placed on associate, member status with the Oklahoma Bar Association on April 6, 1998.
T 4 4. On January 7, 2008, David W. Knight filed a petition for reinstatement to the Oklahoma Bar Association as an active member. Knight seeks reinstatement following associate-member status for more than two years.
15 5. A hearing before the Trial Panel of the Professional Responsibility Tribunal was held on May 22, 2008 and the Trial Panel unanimously recommended that petitioner be reinstated.
T 6 6. Petitioner has agreed to pay the fees and expenses of investigation in processing his petition for reinstatement and the Oklahoma Bar Association has filed an application to assess costs in the amount of $410.22.
T7 Upon consideration of the matter we find:
T8 1) Petitioner's reinstatement is governed by Article II, section 2(d), Rules Creating and Controlling the Oklahoma Bar Association, 5 0.8.2001, ch.1, app.1, which requires compliance with Rule 11.1 through Rule 11.7 of the Rules Governing Disciplinary Proceedings, 5 0.8.2001, ch. 1, app. 1-A.
T9 2) The petitioner has met all the procedural requirements necessary for reinstatement to the Oklahoma Bar Association under Rule 11, Rules Governing Disciplinary Proceedings.
10 2) The petitioner has established by clear and convincing evidence that he has not engaged in the unauthorized practice of law in the State of Oklahoma.
T11 3) The petitioner has established by clear and convincing evidence that he possesses the competency and learning in the law required for reinstatement to the Oklahoma Bar Association.
T12 4) The petitioner has established by clear and convincing evidence that he possesses the good moral character that would entitle him to be reinstated to the Oklahoma Bar Association.
113 IT IS THEREFORE ORDERED that the petition of David W. Knight for reinstatement to active membership in the Oklahoma Bar Association be granted. Petitioner is directed to pay costs of the proceeding in the amount of $410.22 within thirty (80) days of the date of this order.
T14 DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 15th DAY OF SEPTEMBER, 2003.